Citation Nr: 0811210	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-070 332	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
allergic reaction to bee and wasp stings, and if so, whether 
service connection is warranted for the claimed disability.

2.  Entitlement to an increased disability rating for 
residuals of a right clavicle fracture, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  The veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in November 2007; a transcript of 
that hearing is associated with the claims folder.

The issue of entitlement to service connection for allergic 
reaction to bee and wasp stings is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1992 rating decision denied the veteran's request 
to reopen a previously disallowed claim of entitlement to 
service connection for allergic reaction to bee and wasp 
stings.  The veteran was notified of his appellate rights, 
but did not file a notice of disagreement.

2.  Evidence received since the July 1992 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's previously disallowed claim.

3.  In testimony received at a November 2007 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal of the issue of entitlement to an 
increased disability rating for residuals of a right clavicle 
fracture, currently evaluated as 20 percent disabling.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision which denied the veteran's 
request to reopen a previously disallowed claim of 
entitlement to service connection for allergic reaction to 
bee and wasp stings is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the July 1992 rating decision in 
connection with veteran's claim of entitlement to service 
connection for allergic reaction to bee and wasp stings is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for residuals of a right clavicle 
fracture, currently evaluated as 20 percent disabling.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for allergic 
reaction to bee and wasp stings, the Board notes that a 
lengthy discussion of whether there has been sufficient 
compliance with the Veterans Claims Assistance Act (VCAA) is 
unnecessary as the Board is reopening this claim.  Similarly, 
the veteran is withdrawing his appeal as to the issue of 
entitlement to an increased disability rating for residuals 
of a right clavicle fracture; thus, no purpose would be 
served by undertaking a VCAA discussion.

Analysis

I. New and Material Evidence

Generally, an unappealed RO denial is final.  However, the 
veteran may request that VA reopen his claim upon the receipt 
of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 
2002).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  Id.  See 
also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The veteran was previously denied entitlement to service 
connection for bilateral hearing loss by a July 1981 RO 
decision, and more recently, a July 1992 rating decision, on 
the basis that allergic reaction to bee and wasp stings is 
considered a constitutional or developmental abnormality 
which existed prior to active duty and was not aggravated by 
the veteran's military service.  The evidence of record at 
the time of the most recent denial consisted of the veteran's 
service medical records, a Columbia VA Medical Center (MC) 
hospital summary dated September through October 1985, and a 
medical certificate dated June 1992.

By rating decision dated in January 2005, the RO denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been submitted.  The veteran 
received notice of the decision and timely appealed it.  
Evidence associated with the claims folder since the July 
1992 rating decision consists of more statements from the 
veteran, including testimony at DRO and Board hearings, 
emergency department reports from St. John's Mercy Hospital 
dated in July 2000, August 2002, and January 2006, and 
treatment reports from Dr. Berdy dated December 2004 and 
March 2006.  

Pertinent to the veteran's request to reopen his previously 
disallowed claim is his November 2007 testimony that 
treatment of his bee sting during service was delayed, and 
that such delay, according to a physician, may have weakened 
his immune system.  Board Hearing Transcript, pp. 5-7, 10-11.  
A December 2004 treatment report from Dr. Berdy notes that 
the veteran reports a history of allergic reaction to 
stinging insects since first grade.  According to Dr. Berdy's 
report, the veteran described an incident during service in 
which he was stung on the finger and treatment included 
insertion of an ET tube (endotracheal tube) with ventilation.  
In making recommendations for the veteran's future treatment, 
Dr. Berdy writes that "due to the fact that he required 
intubation and mechanical ventilation, I suspect that he will 
need indefinite immunotherapy."  

The Board finds the above evidence to be both new and 
material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The evidence, including the veteran's lay testimony 
and statements to Dr. Berdy, was not available at the time of 
the prior decision; therefore, it is new.  Moreover, the 
evidence discussed above is material because it suggests that 
treatment the veteran asserts receiving during service may 
have led to a need for indefinite immunotherapy.  Such 
evidence may demonstrate aggravation.  Therefore, presuming 
the credibility of the veteran's lay statements, the Board 
holds that the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for allergic reaction to bee and wasp 
stings must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

II. Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  In 
November 2007, the veteran testified that he was withdrawing 
his appeal regarding the issue of entitlement to an increased 
disability rating for residuals of a right clavicle fracture.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
such claim and it is dismissed.


ORDER

The issue of entitlement to service connection for allergic 
reaction to bee and wasp stings is reopened, and to that 
extent, the claim is granted.

The issue of entitlement to an increased disability rating 
for residuals of a right clavicle fracture is dismissed.


REMAND

As noted above, the veteran contends that he is entitled to 
service connection for aggravation of allergic reaction to 
bee and wasp stings on the basis that a delay in treatment of 
a bee sting incurred during service weakened his immune 
system and led to the development of post-service breathing 
problems, including bronchial asthma.  A review of the 
veteran's service medical records reflects that he was 
evaluated for induction into the United States Marine Corps 
on June 1, 1978, December 29, 1978, January 2, 1979, and 
January 23, 1979.  Notations pertaining to the first three 
examinations deem the veteran "unfit" for active duty.  His 
induction examination report indicates that he was noted to 
have an abnormality of the vascular system, namely, 
hypersensitivity to bee and wasp stings.  See also Recruit 
Physical Screening Physical Examination Note dated January 
26, 1979.  At entrance the veteran reported a history of a 
bee sting in November 1978 and a reaction to a bee sting in 
1970(?) requiring hospitalization for one week.  He also 
stated that his throat swelled up when stung.  

In light of the fact that allergic reaction to bee and wasp 
stings was noted on the veteran's entrance examination, the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304(b).  Thus, the veteran's claim 
is one for aggravation of a preexisting disability.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
See also VAOPGCPREC 82-90 (July 18, 1990) (service connection 
may be granted for diseases (but not defects) of congenital, 
developmental, or familial origin if the evidence as a whole 
establishes that the disability was incurred or aggravated 
during service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Specific to the veteran's claim of service connection for a 
disease of allergic etiology, VA regulations require the 
Board to make a comparative study of the severity of the 
veteran's allergic reaction to bee and wasp stings at 
enlistment and subsequently.  See 38 C.F.R. § 3.380 (2007).  
Moreover, any increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease; a 
determination as to aggravation must be on the whole 
evidentiary showing.  Id.  

In the present case, the Board has carefully reviewed the 
competent evidence of record and concludes that further 
development is needed before it can proceed with a 
determination on the merits.  In this regard, the veteran was 
evaluated by the Allergy Clinic in March 1980 to determine 
fitness for duty and the report states that "severe reaction 
to hymenoptera venom" manifested by itching, hives, 
shortness of breath, chest tightening, and wheezing was 
"noted clearly on induction physical and held up enlistment 
for a short time."  Following evaluation, the veteran was 
recommended for discharge with a diagnosis of 
"hypersensitivity to hymenoptera venom, severe, with 
respiratory compromise" (emphasis added).  See Allergy 
Clinic Note dated March 27, 1980.  This March 1980 service 
medical record, noting "severe" allergic reaction at 
entrance and separation, suggests that the veteran's allergic 
reaction to bee and wasp stings did not increase in severity 
during service.  Conversely, however, a June 1980 report of a 
Medical Evaluation Board (MEB) indicates that the veteran's 
hymenoptera venom hypersensitivity was "aggravated by 
service."  

The Board is of the opinion that based on the existing 
evidence, it is unclear whether the veteran's allergic 
reaction to bee and wasp stings underwent a permanent 
increase in disability during service.  Since the Board is 
not competent to make its own medical determinations, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), a remand is 
necessary to obtain a medical opinion which addresses this 
issue.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Moreover, if it is determined that the veteran's allergic 
reaction to bee and wasp stings underwent a permanent 
increase in severity during service, it will also be 
necessary to obtain medical evidence regarding whether there 
is "clear and unmistakable evidence" that such increase was 
due to service, and more specifically, his stinging episode 
during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an allergy specialist.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
including the veteran's service medical 
records, examining the veteran, and 
performing any medically indicated 
testing, the examiner is asked to provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran's 
allergic reaction to bee and wasp stings 
underwent a permanent increase in severity 
during service.  This opinion should be 
accompanied by a complete rationale, and 
the examiner should specifically address 
the findings of the March 1980 Allergy 
Clinic Note and June 1980 Medical 
Evaluation Board Report.  

If the examiner concludes that it is at 
least as likely as not (i.e., probability 
of 50 percent) or more likely than not 
(i.e., probability greater than 
50 percent) that the veteran's allergic 
reaction to bee and wasp stings underwent 
a permanent increase in severity during 
service, the examiner should then provide 
an opinion as to whether this increase in 
severity is due to the natural progress of 
the disease, or in the alternative, is due 
to the circumstances of the veteran's 
military service, including his August 
1979 in-service bee sting incident.  

A detailed rationale should be provided 
for all opinions.  If any requested 
opinion cannot be provided without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


